Exhibit 10.6

GUARANTY AND SECURITY AGREEMENT

This Guaranty and Security Agreement, dated as of October 28, 2011, is entered
into by and among DT ACCEPTANCE CORPORATION (“DTAC”), an Arizona corporation,
GFC LENDING, LLC (f/k/a Go Financial Company, LLC) (“GFCL”), an Arizona limited
liability company, DT CREDIT COMPANY, LLC (“DTCC”), an Arizona limited liability
company, DT JET LEASING, LLC (“DTJL”), an Arizona limited liability company
(each, a “Guarantor” and collectively, the “Guarantors”), and WELLS FARGO BANK,
N.A., a national banking association (“WFBNA”), in its capacity as agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Fourth Amended and Restated Loan and Security
Agreement of even date herewith (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”) by and among
DriveTime Automotive Group, Inc., a Delaware Corporation, DriveTime Sales and
Finance Company, LLC, an Arizona limited liability company, DriveTime Car Sales
Company, LLC, an Arizona limited liability company, and DriveTime Ohio Company,
LLC, as borrowers (individually and collectively, “Borrower”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “Lender”), and Agent, the
Lenders have agreed to make certain financial accommodations available to
Borrowers from time to time pursuant to the terms and conditions thereof; and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lenders in
connection with the transactions contemplated by the Loan Agreement and this
Agreement; and

WHEREAS, in order to induce the Lenders to enter into the Loan Agreement and the
other Loan Documents, and to induce the Lenders to make financial accommodations
to Borrowers as provided for in the Loan Agreement and the other Loan Documents,
(a) each Guarantor has agreed to guaranty the Guaranteed Obligations (as
hereinafter defined), and (b) each Guarantor has agreed to grant to Agent, for
the benefit of the Lenders, a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Guaranteed Obligations; and

WHEREAS, each Guarantor is an Affiliate of the Borrowers and, as such, will
benefit by virtue of the financial accommodations extended to Borrowers by the
Lenders.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I – DEFINITIONS

Section 1.1 Definitions. All initially capitalized terms used herein (including
in the preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Loan Agreement. When the



--------------------------------------------------------------------------------

terms are used in the plural, the plural forms of the meanings shall apply. Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein or in the Loan Agreement; provided, that to the extent
that the UCC is used to define any term used herein and if such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

Agreement: this Guaranty and Security Agreement.

Borrower: each of (a) DriveTime Automotive Group, Inc., a Delaware corporation,
(b) DriveTime Sales and Finance Company, LLC, an Arizona limited liability
company, (c) DriveTime Car Sales Company, LLC, an Arizona limited liability
company, (d) DriveTime Ohio Company, LLC, an Arizona limited liability company,
and (e) any other Person now or hereafter named as a Borrower under the Loan
Agreement.

Collateral: the Property in which Lenders are granted a security interest
pursuant to Section 6.1 of the Loan Agreement and, to the extent Guarantor has
any right, title and/or interest therein, pursuant to Section 3.1 of this
Agreement.

Guaranteed Obligations: all liabilities and obligations (a) of Borrowers to
Agent and Lenders with respect to the Obligations evidenced by the Loan
Documents and all obligations of any Borrower to any Lender or any Lender
Affiliate under any Swap Agreement executed in connection with or related to the
Obligations, (b) of Guarantors to Agent and Lenders with respect to the
Obligations evidenced by the Loan Documents and all obligations of any Guarantor
to any Lender or any Lender Affiliate under any Swap Agreement executed in
connection with or related to the Obligations, in each case, however and
whenever incurred or evidenced, whether primary, secondary, direct, indirect,
absolute, contingent, due or to become due, now existing or hereafter contracted
or acquired, and all modifications, extensions and renewals thereof, fees and
expenses incurred by any Lender (including any fees or expenses that accrue
after the commencement of an insolvency proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such insolvency
proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by Agent and/or any Lender, in enforcing any
rights under this Agreement. Without limiting the generality of the foregoing,
Guaranteed Obligations shall include all amounts that constitute part of the
Guaranteed Obligations and would be owed by Borrowers to Agent or any Lender but
for the fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other insolvency proceeding or
similar proceeding involving any Borrower or any Guarantor.

Guarantor: each of (a) DTAC, (b) GFCL, (c) DTCC, (d) DTJL, and (e) any other
Person now or hereafter guaranteeing, endorsing or otherwise becoming liable for
any Obligations of Borrowers.

Guarantor Contract Collateral: this term has the meaning provided in ARTICLE X
of this Agreement.

 

2



--------------------------------------------------------------------------------

Guarantors’ Places of Business: those locations set forth in Exhibit 4.1(A),
including any third party servicer locations to which a Guarantor may send a
Motor Vehicle to prepare the Motor Vehicle for sale or repair.

Guaranty: the guaranty set forth in ARTICLE II hereof.

Lender: each of (a) Wells Fargo Bank, N.A., a national banking association,
(b) Santander Consumer USA Inc., an Illinois corporation, (c) Manheim Automotive
Financial Services, Inc., a Delaware corporation, and (d) any other Person now
or hereafter lending funds to Borrowers under the Loan Agreement.

Loan Agreement: has the meaning specified therefor in the recitals to this
Agreement.

Section 1.2 Schedules and Exhibits. All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

ARTICLE II – GUARANTY

Section 2.1 Guaranty. In recognition of the direct and indirect benefits to be
received by Guarantors from the proceeds of the Advances, each of the
Guarantors, jointly and severally, hereby unconditionally and irrevocably
guarantees as a primary obligor and not merely as a surety the full and prompt
payment when due, whether upon maturity, acceleration, or otherwise, of all of
the Guaranteed Obligations. If any or all of the Guaranteed Obligations becomes
due and payable, each of the Guarantors, unconditionally and irrevocably, and
without the need for demand, protest, or any other notice or formality, promises
to pay such indebtedness to Agent, for the benefit of the Lenders, together with
any and all expenses that may be incurred by Agent or any Lender in demanding,
enforcing, or collecting any of the Guaranteed Obligations (including the
enforcement of any Collateral for such Guaranteed Obligations or any Collateral
for the obligations of the Guarantors under this Guaranty). If claim is ever
made upon Agent or any Lender for repayment or recovery of any amount or amounts
received in payment of or on account of any or all of the Guaranteed Obligations
and Agent or any Lender repays all or part of said amount by reason of (a) any
judgment, decree, or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Borrower or any Guarantor), then and in each such event, each of
the Guarantors agrees that any such judgment, decree, order, settlement, or
compromise shall be binding upon the Guarantors, notwithstanding any revocation
(or purported revocation) of this Guaranty or other instrument evidencing any
liability of any Guarantor, and the Guarantors shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

 

3



--------------------------------------------------------------------------------

Section 2.2 Bankruptcy. Additionally, each of the Guarantors unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to Agent, for the benefit of the Lenders, whether or not due or payable by any
Borrower upon the occurrence of any of the events specified in Section 12.1(f),
Section 12.1(g) or Section 12.1(h) of the Loan Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Lenders, without the requirement of demand, protest, or any other notice or
other formality, in lawful money of the United States.

Section 2.3 Nature of Liability. The liability of each of the Guarantors
hereunder is primary, absolute, and unconditional, and is independent of any
security for or other guaranty of the Obligations, whether executed by any other
Guarantor or by any other Person, and the liability of each of the Guarantors
hereunder shall not be affected or impaired by (a) any direction as to
application of payment by any Borrower or by any other Person, (b) any payment
on, or in reduction of, any such other guaranty or undertaking, (c) any
dissolution, termination, or increase, decrease, or change in personnel by any
Borrower or any Guarantor, (d) any payment made to Agent, or any Lender on
account of the Guaranteed Obligations which Agent, or such Lender, repays to any
Borrower or any Guarantor pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding (or
any settlement or compromise of any claim made in such a proceeding relating to
such payment), and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(e) any action or inaction by Agent or any Lender, or (f) any invalidity,
irregularity, avoidability, or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor.

Section 2.4 Continuing Guaranty. This Guaranty includes all present and future
Guaranteed Obligations including any under transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guaranteed Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guaranteed
Obligations after prior Guaranteed Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Guaranteed Obligations. If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Guaranteed Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (c) no such revocation shall apply to any Guaranteed
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of any Lender in existence on the date
of such revocation, (d) no payment by any Guarantor, any Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum

 

4



--------------------------------------------------------------------------------

obligation of such Guarantor hereunder, and (e) any payment by Borrowers or from
any source other than such Guarantor subsequent to the date of such revocation
shall first be applied to that portion of the Guaranteed Obligations as to which
the revocation is effective and which are not, therefore, guaranteed hereunder,
and to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Agent
(for the benefit of the Lenders) and its successors, transferees, or assigns.

Section 2.5 Independent Obligations. The guaranty by each of the Guarantors
hereunder is a guaranty of payment and not of collection. The obligations of
each of the Guarantors hereunder are independent of the obligations of any other
Guarantor or any Borrower or any other Person and a separate action or actions
may be brought and prosecuted against one or more of the Guarantors whether or
not action is brought against any other Guarantor or any Borrower or any other
Person and whether or not any other Guarantor or any Borrower or any other
Person be joined in any such action or actions. Each of the Guarantors waives,
to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof. Any
payment by any Borrower or other circumstance which operates to toll any statute
of limitations as to any Borrower shall operate to toll the statute of
limitations as to each of the Guarantors.

Section 2.6 Authorization. Each of the Guarantors authorizes Agent and the
Lenders, without notice or demand, and without affecting or impairing its
liability hereunder, from time to time to:

(a) change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter, any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

(b) take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guaranteed
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(c) exercise or refrain from exercising any rights against any Borrower or any
other Guarantor;

(d) release or substitute any one or more endorsers, guarantors, any Borrower,
or other obligors;

(e) settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Guaranty)
incurred directly

 

5



--------------------------------------------------------------------------------

or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower to its creditors;

(f) apply any sums by whomever paid or however realized to any liability or
liabilities of any Borrower to Agent or any Lender, regardless of what liability
or liabilities of such Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document, or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify, or supplement this
Agreement, any other Loan Document, or any of such other instruments or
agreements; or

(h) take any other action that could, under otherwise applicable principles of
law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.

Section 2.7 Reliance. It is not necessary for Agent or any Lender to inquire
into the capacity or powers of any of the Guarantors or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 2.8 Guaranty Absolute. Each Guarantor jointly and severally guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of the Loan Documents, regardless of any law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent and the Lenders with respect thereto. The obligations of
each Guarantor under this Guaranty are independent of the Guaranteed
Obligations, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce such obligations, irrespective of whether any
action is brought against any Borrower or any other Guarantor or whether any
Borrower or any other Guarantor is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defense it may now or hereafter have in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including any increase in
the Guaranteed Obligations resulting from the extension of additional credit;

 

6



--------------------------------------------------------------------------------

(c) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

(d) the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent or any
Lender;

(e) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor;

(f) any right or defense arising by reason of any claim or defense based upon an
election of remedies by Agent, on behalf of the Lenders, including any defense
based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any Borrower or any guarantors or sureties;

(g) any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Borrower or any
other Guarantor; or

(h) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Borrower or any other guarantor or surety.

Section 2.9 Waivers.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent or any Lender to
(i) proceed against any Borrower or any other Guarantor or any other Person,
(ii) proceed against or exhaust any security held from any Borrower or any other
Guarantor or any other Person, or (iii) protect, secure, perfect, or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Borrower, any Guarantor, any other Person, or any
Collateral, or (iv) pursue any other remedy in Agent’s or any Lender’s power
whatsoever. Each of the Guarantors waives any defense based on or arising out of
any defense of any Borrower or any Guarantor or any other Person, other than
payment of the Obligations to the extent of such payment, based on or arising
out of the disability of any Borrower or any Guarantor or any other Person, or
the validity, legality, or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower or any other Guarantor other than payment of the Obligations to the
extent of such payment. Agent shall at the request of, or may with the consent
of, the Required Lenders, foreclose upon any Collateral held by Agent by one or
more judicial or nonjudicial sales or other dispositions, whether or not every
aspect of any such sale is commercially reasonable or otherwise fails to comply
with applicable law or may exercise any other right or remedy Agent or any
Lender may have against any Borrower or any Guarantor or any other Person, or
any security, in each case, without affecting or impairing in any way the
liability of any of the Guarantors hereunder except to the extent the
Obligations have been paid.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,

 

7



--------------------------------------------------------------------------------

notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations. Each of the
Guarantors assumes all responsibility for being and keeping itself informed of
each Borrower’s and each Guarantor’s financial condition and assets and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope, and extent of the risks which each of the Guarantors assumes
and incurs hereunder, and agrees that neither Agent nor any Lender shall have
any duty to advise any of the Guarantors of information known to them regarding
such circumstances or risks.

(c) No Guarantor will exercise any rights that it may now or hereafter acquire
against any Borrower or any Guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Agent or
any Lender against any Borrower, any Guarantor or any Collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any Borrower or any
other Guarantor, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security solely on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and the Inventory Facility has been terminated. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence, such amount
shall be held in trust for the benefit of Agent and for the benefit of the
Lenders, and shall forthwith be paid to Agent to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Agreement, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.

(d) Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

ARTICLE III – COLLATERAL: GENERAL TERMS

Section 3.1 Security Interest. To secure the performance and payment of the
Guaranteed Obligations and all of the Guarantors’ existing and future
obligations to the Lenders arising under or related to this Agreement or any
other Loan Document (including, without limitations, all amounts which
constitute part of the Guaranteed Obligations and would be owed by Borrowers to
Agent or the Lenders or any of them but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an insolvency proceeding
involving any Borrower due to the existence of such insolvency proceeding), the
Guarantors hereby grant to Agent, on behalf of the Lenders, a continuing
security interest in and to all of the following property of each Guarantor,
whether now owned or existing or hereafter arising or acquired and regardless of
where located:

 

8



--------------------------------------------------------------------------------

(a) Inventory; Motor Vehicles; Certificates of Title related to Inventory and
Motor Vehicles; insurance policies; and benefits and rights under insurance
policies, all as related to Inventory and Motor Vehicles, which such Guarantor
is solely or jointly the owner of, insured under, the lienholder or loss payee
under, or the beneficiary of;

(b) accessions to, substitutions for and all replacements, products and proceeds
of, any of the foregoing property; and

(c) books and records (including, without limitation, financial statements,
accounting records, customer lists, credit files, computer programs, electronic
data, print-outs and other computer materials and records) of each Guarantor
pertaining to any of the foregoing property;

provided, however, that the Collateral (including without limitation, proceeds
of Collateral) shall not include the Guarantor Contract Collateral.

Section 3.2 Disclosure of Security Interest. Each Guarantor shall make
appropriate entries upon its financial statements and its books and records
disclosing the Agent’s security interest in the Collateral for the benefit of
the Lenders.

Section 3.3 Additional Acts. Each Guarantor shall perform all other acts as
reasonably requested by the Agent or the Lenders for the purpose of perfecting,
protecting, maintaining and enforcing the security interest of Agent, on behalf
of Lenders, in the Collateral and the priority of such security interest. Each
Guarantor agrees that a carbon, photographic, photostatic or other reproduction
of this Agreement or a financing statement is sufficient as a financing
statement. Each Guarantor, upon request of Agent, shall either pay or reimburse
Agent for all costs, filing fees and taxes associated with the perfection of
Agent’s security interest.

Section 3.4 Inspection and Access.

(a) Inspections. Agent, on behalf of the Lenders, and its agents (including, but
not limited to representatives of any inspection agent appointed by any Lender),
shall have the right, at any time, to (i) during the Guarantors’ usual business
hours, inspect the Collateral and the premises upon which any of the Collateral
is located; (ii) during the Guarantors’ usual business hours, inspect, audit and
make copies or extracts from any of the Guarantors’ records, computer systems,
files, and books of account related to the Collateral; (iii) during the
Guarantors’ usual business hours, monitor the Guarantors’ performance of their
obligations with respect to this Agreement; (iv) obtain information about the
Guarantors’ affairs and finances from any Person; and (v) verify, in the Agent’s
name or in the name of the Guarantors, the validity, amount, quality, quantity,
value and condition of, or any other matter relating to, the Collateral. Each
Guarantor, shall, upon the Agent’s request from time to time, instruct its
vendors and its accountants to make available to the Agent and discuss with the
Agent such information and records as the Agent may reasonably request. Each
Guarantor authorizes the

 

9



--------------------------------------------------------------------------------

Agent, if requested by a Person other than a credit reporting agency and without
request if the Person is a credit reporting agency, to provide that Person with
information about the Guaranteed Obligations, Collateral and such Guarantor’s
performance of this Agreement. If any Guarantor maintains or stores any data
with respect to Collateral on a computer data system, any Guarantor shall upon
request of the Agent provide the Lenders with (i) on-line access to such
computer data system and (ii) deliver to the Lenders duplicate copies of the
requested data in machine readable form acceptable to the Lenders along with a
printout or other hard copy of such data. If at any time during the term of this
Agreement, Agent or any of the Lenders establish on-line access to the
Guarantors’ computer systems, Agent and each such Lender shall exercise such
care as it exercises with respect to its own computer systems regarding the
integrity and confidentiality of the Guarantors’ information therein, Agent and
each such Lender shall restrict its access to those parts of the Guarantors’
computer systems that relate to the Collateral and Agent and each such Lender
shall observe all reasonable security requirements relating to the Guarantors’
computer systems as Agent and such Lender is advised of by the Guarantors;
provided, however, that such observance shall in no way prevent Agent or such
Lender from accessing Guarantors’ information. Upon the written consent of the
Required Lenders, each Lender and its agents (including, but not limited to,
representatives of any inspection agent appointed by any Lender) may inspect and
otherwise take the same actions as Agent set forth in this Section 3.4.
Notwithstanding anything set forth herein to the contrary and provided that no
Pre-Default Event or Event of Default shall have occurred and be continuing
hereunder or under any of the Loan Documents, Agent, on behalf of the Lenders,
and its agents shall not conduct such inspection and/or audit more than one
(1) time in any Accounting Period; provided, however, that the duration and
scope of any such inspection and/or audit conducted during an Accounting Period
may comprise of and extend across multiple days, which days may or may not be
consecutive, all as determined by Agent.

(b) Collateral Representative; Lenders Inspection Agent. Guarantors acknowledge
that the Lenders Inspection Agent (as defined in the Loan Agreement) shall
perform collateral inspection and audit services for the Lenders, including, but
not limited to, inspections and audits with respect to the Collateral at the
Guarantors’ Places of Business. The Borrowers shall pay the Collateral
Administrative Fee and reimburse each Collateral Representative for all
Inspection Fees as provided in Section 6.4(b) of the Loan Agreement.

(c) Additional Inspection Agent. Furthermore, the Lenders shall have the right
to appoint an inspection agent (the “Additional Lenders Inspection Agent”)
performing the same services and having the same responsibilities as the Lenders
Inspection Agent. If the other Lenders appoint such an agent, the Borrowers
shall pay the Additional Lenders Inspection Agent’s fees as provided in
Section 6.4(c) of the Loan Agreement.

(d) Timing of Inspections. Notwithstanding anything set forth herein to the
contrary, each inspection conducted by any party pursuant to this Section 3.4
shall be conducted at the same time, and in concert with, an inspection
conducted by Agent or its representatives pursuant to Section 6.4 of the Loan
Agreement.

 

10



--------------------------------------------------------------------------------

Section 3.5 Agent Authorization. By execution of this Agreement, each Guarantor
authorizes Agent and any of its officers or employees to execute and file, on
behalf of such Guarantor and without such Guarantor’s signature, original
financing statements, amendments, continuation statements, and any other
documents Agent deems necessary or desirable to protect the interests of the
Lenders. Each Guarantor authorizes Agent to supply any omitted information and
correct errors in any document executed by or on behalf of such Guarantor.

Section 3.6 Change of Collateral, Location, Office or Structure. The Guarantors
shall keep the Inventory and the Motor Vehicles at the Guarantors’ Places of
Business or at an auction location to the extent customary to do so and shall,
at a Lender’s or Agent’s request, advise the Lenders and Agent of the location
of any other Collateral. No Guarantor shall change its name, jurisdiction of
organization, trade name, principal place of business or chief executive office
as listed in Exhibit 4.1(A) unless such Guarantor gives the Lenders and Agent at
least forty-five (45) days prior written notice of such change and prior thereto
has taken all actions that the Required Lenders require to maintain the priority
and perfection of their security interests in, and access to, the Collateral.
Upon changing the location of any existing service center or other Guarantors’
Place of Business (other than third party service centers), the Guarantors shall
provide the Lenders and Agent with an amended Exhibit 4.1(A) reflecting such
change.

Section 3.7 Termination of Security Interests. The security interests of Agent,
on behalf of the Lenders, in the Collateral shall continue until performance and
payment in full of all of the Obligations to the Lenders in accordance with the
terms of agreements creating such obligations; and if, at any time, all or part
of a payment or transfer made by any Borrower or any Guarantor or any other
Person and applied by the Lenders to the Obligations is rescinded or

otherwise must be returned by Lenders for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of any Borrower
or any Guarantor or such other Person), the security interest granted hereunder
or under any other present or future agreement between the Guarantors and the
Agent and/or the Lenders, and all rights of the Agent, on behalf of the Lenders,
and the Lenders, shall be reinstated as to the obligations which were satisfied
by the payment or transfer rescinded or returned, all as though such payment or
transfer had not been made, and the Guarantors shall take the action requested
by the Agent to re-perfect all terminated security interests and to reinstate
all satisfied obligations.

Section 3.8 Liability for Collateral. Guarantors hereby agree that: (a) so long
as Agent and the Lenders comply with their respective obligations, if any, under
the UCC, neither the Agent nor any Lender shall in any way or manner be liable
or responsible for: (i) the safekeeping of the Collateral, (ii) any loss or
damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers or Guarantors, as the case may be.

 

11



--------------------------------------------------------------------------------

Section 3.9 Financing Statements Filings. Notwithstanding anything set forth
herein and notwithstanding the order of filing of any financing statements or
other instruments by any party hereto with respect to the Collateral or the
possession by Agent or any Lender of any such Collateral, the parties
acknowledge that the Lead Lender shall have first priority to the extent of the
Swing Line Advances and, thereafter, the Lenders shall have equal priority. Each
Guarantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
filed in connection with this Agreement without the prior written consent of
Agent, subject to such Guarantor’s rights under Section 9-509(d)(2) of the UCC.

Section 3.10 Constructive Trust. The Guarantors do not take and/or receive title
or beneficial ownership to Motor Vehicles or Inventory in the ordinary course of
Guarantors’ business. In the event that any Guarantor or any other Person
included in the definition of DTCG (other than a Borrower) and/or any Affiliate
of any Guarantor or any other Person included in the definition of DTCG receives
and/or takes title to or beneficial ownership of any Motor Vehicle or Inventory
that would be deemed Collateral if such title or beneficial ownership was held
by a Borrower, then Guarantor shall, or Guarantor shall cause such Person, to
receive and hold the same in trust, for the benefit of Car Sales, and
immediately assign the same to Car Sales, and such Motor Vehicle or Inventory
shall be deemed Collateral hereunder.

ARTICLE IV– REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

Section 4.1 Representations of the Guarantors. The Guarantors, jointly and
severally, hereby make the following representations and warranties. The
representations and warranties are made as of the execution and delivery of this
Agreement, and each time the Borrowers request an Advance the representations
and warranties are deemed to be made again at that time. The Agent’s or any
Lender’s knowledge of any breach of the representations and warranties contained
herein shall not void any of the representations or warranties or affect the
Agent’s or such Lender’s rights with respect to the breach.

(a) Organization, Good Standing, Name and Location. DTAC is a corporation, duly
organized, validly existing and in good standing under the laws of the States
where it conducts business, with power and authority to own its properties and
to conduct its business. Each of GFCL, DTCC and DTJL is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the States where it conducts business, with power and authority to own its
properties and to conduct its business. Each Guarantor has, is in good standing
under, and is in compliance with, all governmental approvals, licenses, permits,
certificates, inspections, consents and franchises necessary to conduct its
business, to enter into and perform the Loan Documents and to own and operate
its business. Each Guarantor’s jurisdiction of organization is set forth on
Exhibit 4.1(A). The addresses of each Guarantor’s places of business including,
without limitation, the locations where such Guarantor conducts such Guarantor’s
retail sales of Inventory and Motor Vehicles, the location of such

 

12



--------------------------------------------------------------------------------

Guarantor’s inspection centers/reconditioning centers, such Guarantor’s
principal place of business and chief executive office, and such Guarantor’s
proposed places of business are set forth in Exhibit 4.1(A). During the
preceding five (5) years, each Guarantor has not been known by or used any other
corporate, trade or fictitious name except as disclosed in Exhibit 4.1(A). No
Guarantor uses the trade or fictitious name of “DriveTime”.

(b) Due Qualification. Each Guarantor has, and is in good standing under, all
licenses, permits, and approvals in all jurisdictions that are required for such
Guarantor’s performance of the Loan Documents.

(c) Power and Authority. Each Guarantor has the power and authority to execute
the Loan Documents and carry out their terms, and the execution and performance
of the Loan Documents have been duly authorized by all necessary corporate or
limited liability company action. The execution and performance of the Loan
Documents by each Guarantor does not require the consent or approval of any
Person.

(d) Valid and Binding Obligations. The Loan Documents constitute valid loan
obligations of each Guarantor and a valid granting of a security interest in the
Collateral to Lenders, and are legal, valid and binding obligations of each
Guarantor enforceable in accordance with their terms except as such
enforceability may be limited by bankruptcy, insolvency, other similar laws
affecting creditors generally and by equitable principles.

(e) No Violation. Each Guarantor’s execution and performance of the Loan
Documents do not conflict with, result in any breach of, nor constitute (with or
without notice or lapse of time) a default under, (i) the articles of
incorporation or bylaws of DTAC, or (ii) the articles of organization or
operating agreement of any of GFCL, DTCC or DTJL, or (iii) any indenture,
instrument, agreement, or court order by which it is bound, or (iv) any
applicable law, rule or regulation, nor (v) does it result in the creation or
imposition of any Lien upon any of such Guarantor’s properties other than that
granted to Lenders.

(f) No Proceedings. Except as otherwise set forth on Exhibit 4.1(F), there are
no proceedings or investigations pending, or to the best of each Guarantor’s
knowledge, overtly threatened, before any court, regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over any
Guarantor or its properties, which (i) assert the invalidity of the Loan
Documents, (ii) seek to prevent the consummation of any of the transactions
contemplated by the Loan Documents, (iii) seek any determination or ruling that,
if determined adversely to any Guarantor, would materially and adversely affect
the Collateral, any Guarantor’s ability to perform its obligations under the
Loan Documents, the validity or enforceability of the Loan Documents, Lenders’
rights under the Loan Documents, or any Guarantor’s financial condition or
business, or (iv) allege that any Guarantor is in violation of any statute,
regulation, rule or ordinance of any governmental entity, including, without
limitation, the United States of America, any state, city, town, municipality,
county or of any other jurisdiction, or of any agency thereof except in
connection with complaints of Contract Debtors made in the normal course of any
Guarantor’s business and not of a material nature.

 

13



--------------------------------------------------------------------------------

(g) Collateral. Guarantors do not receive and/or take title or beneficial
ownership of the property included within the definition of Collateral in the
ordinary course of Guarantors’ business. To the extent that Guarantors have
received and/or taken title or beneficial ownership of Motor Vehicles, Inventory
or any other Collateral, each Guarantor has good and marketable ownership of and
legal and beneficial title to such Collateral and such Collateral is free and
clear of all Liens, claims, charges, defenses, counterclaims, offsets,
encumbrances and security interests of any kind or nature, except the Permitted
Liens and shall hold such Collateral in accordance with the provision of Section
3.10. The security interests granted to Lenders in the Collateral included on
the applicable Inventory Advance Value Certificate are perfected first priority
security interests and no claim of ownership or other interest has been asserted
which would be a breach of this Section 4.1(g). Notwithstanding anything to the
contrary set forth herein, to the extent the Collateral is a Motor Vehicle and
is not included as an Eligible Vehicle on an Inventory Advance Value
Certificate, the Guarantor’s title to any such Motor Vehicle may be subject to a
Purchase Money Lien, not otherwise released within the time periods provided for
in the definition of “Permitted Lien”.

(h) Taxes. All required federal, state and local tax returns of each Guarantor
have been accurately prepared and duly and timely filed (within the initial or
extended time period allowed therefore) and all federal, state and local taxes
required to be paid with respect to the periods covered by such returns have
been paid. No Guarantor has been delinquent in the payment of any tax,
assessment or other governmental charge, which could adversely affect in any way
the Collateral.

(i) Status and Condition. As of the date hereof and immediately after giving
effect to each Advance, the fair value of the assets of the Guarantors is
greater than the fair value of the liabilities (including, without limitation,
contingent liabilities if and to the extent required to be recorded as a
liability on the financial statements of the Guarantors in accordance with GAAP)
of the Guarantors, each Guarantor is and will be solvent, is and will be able to
pay its debts as they mature and does not and will not have an unreasonably
small capital to engage in the business in which it is engaged and propose to
engage. No Guarantor intends to incur, or believes that it has incurred, debt
beyond its ability to pay such debts as they mature. No Guarantor is
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of any Guarantor or any of
its assets. No Guarantor is transferring any Collateral with any intent to
hinder, delay or defraud any of its creditors.

(j) Disclosure. There is no fact known to any Guarantor which such Guarantor has
not disclosed to any Lender in writing with respect to the Collateral or the
assets, liabilities, financial condition or activities of any Guarantor or its
Affiliates which would or may be likely to have a material adverse effect upon
the Collateral or any Guarantor’s ability to perform its obligations under the
Loan Documents. All information and documents prepared by the Guarantors and
provided to any Lender at any time are true and accurate at the time of
delivery. No Guarantor has any knowledge that any information or documents, not
prepared by any Guarantor but delivered by any Guarantor to any Lender were not
true and accurate at the time of delivery.

 

14



--------------------------------------------------------------------------------

(k) Articles of Incorporation/Organization and Good Standing. DTAC’s Articles of
Incorporation received by Lenders pursuant to this Agreement has not been
modified. Each of GFCL’s, DTCC’s and DTJL’s Articles of Organization received by
Lender pursuant to this Agreement has not been modified. No Guarantor has taken
or allowed any action that would result in it not being in good standing. No
Guarantor has received notice of any actual or threatened action to revoke its
articles of incorporation or articles of organization, as the case may be, or
good standing.

(l) Financial Statements. All financial statements of the Guarantors and
Affiliates delivered to Lenders fairly present the assets, liabilities and
financial condition and income as of the dates thereof. There are no material
omissions from the financial statements and there has been no development or
event nor any prospective development or event with respect to the assets,
liabilities or financial condition since the date of the most recently delivered
financial statements, which has had or should reasonably be expected to have a
Material Adverse Effect. There exists no equity or long-term investments in, or
outstanding advances to, or guaranties of, any Person except such equity,
investment, advances, or guaranties disclosed in the financial statements. The
financial statements accurately disclose all transactions with Affiliates.

(m) No Defaults. No event has occurred and no condition exists which would, upon
the execution and delivery of this Agreement and the other Loan Documents or any
Guarantor’s performance hereunder or thereunder, constitute an Event of Default.
No Guarantor is in default, and no event has occurred and is continuing, and no
condition exists, which constitutes, or with the passage of time or the giving
of notice or both, would constitute, a default under any material agreement
between any Guarantor and any Person, including the payment of any debt or other
obligation permitted under the Loan Documents to any Person for borrowed funds,
or any obligation relating to the securitization of any assets of any Guarantor
or any Affiliate of any Guarantor.

(n) Investment Company Act. No Guarantor or any respective Subsidiary is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No
Guarantor is subject to any Federal or state statute or regulation, which limits
its ability to incur Indebtedness.

(o) Location of Books and Records. The location where each Guarantor keeps its
books and records including all computer tapes and records relating to the
Collateral is its chief executive office, chief operating office or as set forth
on Exhibit 4.1(A) attached hereto.

(p) Subsidiaries. All of the Subsidiaries of the Guarantors at the date hereof
are listed on Exhibit 4.1(P) attached hereto, as amended, modified or
supplemented from time to time. Exhibit 4.1(P) attached hereto sets forth and
indicates those Subsidiaries of the Guarantors, as of the date of this
Agreement, that are active and those that are not active. Those Subsidiaries
listed as not active do not have any assets and are not conducting business.
None of the Guarantors or their Subsidiaries or Affiliates engage in the sale of
Motor Vehicles. None of the Guarantors or their Subsidiaries or Affiliates take
title to any Motor Vehicles for sale or financing of such Motor Vehicles.

 

15



--------------------------------------------------------------------------------

(q) ERISA and Labor Issues. Each Plan to which any Guarantor makes direct
contributions, and, to the knowledge of each Guarantor, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which any Guarantor would be
under an obligation to furnish a report to the Lenders under Section 5.12
hereof. No Guarantor is a party to any collective bargaining contract.

(r) Licenses. No Lender will be required as a result of financing or taking a
pledge of the Collateral to be licensed, registered or approved or to obtain
permits or otherwise qualify (i) to do business in any state in which it
currently so required or (ii) under any state consumer lending, fair debt
collection or other applicable state statute or regulation.

(s) Leases. Each Guarantor enjoys peaceful and undisturbed possession under all
leases material to its business and to which it is a party or under which it is
operating, and all of such material leases are valid and subsisting and no
material default by the applicable Guarantor exists under any of them.

(t) Patriot Act. To the extent applicable, each Guarantor is in compliance, in
all material respects, with the (i) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the loans made hereunder will be used by any Borrower or
any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

ARTICLE V – AFFIRMATIVE COVENANTS

The following covenants shall remain in effect until the full payment and
performance of all of the Guaranteed Obligations to the Lenders:

Section 5.1 Books and Records. Each Guarantor shall maintain accurate and
complete books and records with respect to the Collateral and such Guarantor’s
business. All accounting books and records shall be maintained in accordance
with GAAP consistently applied.

Section 5.2 Continuity of Business and Compliance. Each Guarantor shall maintain
its corporate existence or limited liability company existence, as the case may
be, and shall continue in business in a prudent, reasonable and lawful manner
with all necessary licenses, permits, and qualifications necessary to perform
this Agreement. Each Guarantor shall take the steps necessary for the
representations and warranties in ARTICLE IV to be true at all times. In the
event that any Guarantor learns that a

 

16



--------------------------------------------------------------------------------

representation and warranty in ARTICLE IV is no longer true, it shall notify
Agent within one (1) Business Day after learning thereof. Each Guarantor shall
comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending and all environmental laws) if failure to comply with such requirements
would be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect.

Section 5.3 Financial Statements and Access to Records. The Guarantors shall
deliver to Agent and each Lender:

(a) (i) as soon as available and in any event within fifteen (15) days after the
end of each month, the unaudited consolidated balance sheets of DTCG as at the
end of such month and the related unaudited combined statements of income for
DTCG for such month and the portion of the fiscal year through the end of such
month, setting forth in each case in comparative form the figures for the
previous year, accompanied by a certificate of an officer of the Guarantors,
which certificate shall state that such consolidated financial statements fairly
present the consolidated financial condition and results of operations of DTCG
in accordance with GAAP, consistently applied, as at the end of, and for, such
month (subject to normal year-end audit adjustments);

(ii) as soon as available and in any event within sixty (60) days after the end
of each of the first three quarterly fiscal periods of each fiscal year of DTCG,
the unaudited consolidated balance sheets of DTCG as at the end of such period
and the related unaudited consolidated statements of income and retained
earnings and of cash flows for DTCG for such period and the portion of the
fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of an officer of the Guarantors, which certificate shall state that each such
consolidated financial statement fairly presents the financial condition and
results of operations of DTCG in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments);

(b) as soon as available and in any event within one hundred and five (105) days
after the end of each fiscal year of DTCG, the audited consolidated balance
sheets of DTCG as at the end of such fiscal year and the related audited
consolidated statements of income and retained earnings and of cash flows for
DTCG for such year, setting forth in each case in comparative form the figures
for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that each consolidated financial statement fairly presents the financial
condition and results of operations of DTCG at the end of, and for, such fiscal
year in accordance with GAAP, containing a footnote stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Pre-Default Event or Event of Default;

(c) from time to time such other information regarding the financial condition,
operations, liabilities, or business of the Guarantors as Agent may reasonably
request, including,

 

17



--------------------------------------------------------------------------------

without limitation, if at any time Guarantors cease being public reporting
entities, such information as the Guarantors are currently required to publicly
report as of the Effective Date in accordance with the rules, regulations and
guidelines of the Securities and Exchange Commission; and

(d) as soon as reasonably possible, and in any event within thirty (30) days
after an officer knows, or with respect to any Plan or Multiemployer Plan to
which the Guarantors or any of their Subsidiaries makes direct contributions,
has reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a senior financial officer of the Guarantors setting forth details
respecting such event or condition and the action, if any, that the Guarantors
or any of their ERISA Affiliates proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by any
Guarantor or an ERISA Affiliate with respect to such event or condition):

(i) any Reportable Event, with respect to a Plan, as to which PBGC has not by
regulation or otherwise waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including, without limitation, the failure to make on
or before its due date a required installment under Section 412(m) of the Code
or Section 302(e) of ERISA, shall be a Reportable Event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code); and any
request for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Guarantor or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Guarantor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any
Guarantor or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Guarantor or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Guarantor or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if any Guarantor
or an ERISA Affiliate fails to timely

 

18



--------------------------------------------------------------------------------

provide security to such Plan in accordance with the provisions of said
Sections; and

(e) an organizational chart of Borrowers and Guarantors, on a quarterly basis,
at the same time as Guarantors furnish the financial statements pursuant to
paragraphs (a)(ii) and paragraph (b) above and at any other time as reasonably
requested by Agent.

The Guarantors will furnish to the Lenders, (i) on a quarterly basis, at the
time they furnish the financial statements pursuant to paragraphs (a)(ii) and
paragraph (b) above, detailed calculations for each financial covenant required
pursuant to Section 5.5 hereof and (ii) at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
an officer of the Guarantors (a “Compliance Certificate”) to the effect that, to
the best of such officer’s knowledge, the Guarantors during such fiscal period
or year have observed or performed all of their covenants and other agreements,
and satisfied every material condition, contained in this Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
officer has obtained no knowledge of any Pre-Default Event or Event of Default
except as specified in such certificate (and, if any Pre-Default Event or Event
of Default has occurred and is continuing, describing the same in reasonable
detail and describing the action the Guarantors have taken or proposes to take
with respect thereto), in the form attached hereto as Exhibit 5.3.

Section 5.4 Subsequent Actions. At the request of Agent, the Guarantors shall
execute and deliver to the Agent after execution of this Agreement such
documents or take such further action as the Required Lenders deem reasonably
necessary to carry out this Agreement, in order to perfect and protect the
security interest granted hereby, to create, perfect or protect the security
interest purported to be granted hereby or to enable Agent to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

Section 5.5 Financial Covenants.

(a) The Leverage Ratio, as of any Quarterly Measurement Date, shall be not
greater than 5.0:1.0.

(b) Available Liquidity, as of the last day of any Accounting Period and as of
the Funding Date of any Inventory Facility Advance (other than a Swing Line
Advance) made during a Utilization Period, shall be not less than Twenty Million
Dollars ($20,000,000.00).

(c) At all times, the Net Worth of the DT Entities On A Consolidated Basis shall
be equal to or greater than $325,000,000, plus 50% of positive net income earned
after December 31, 2009.

Section 5.6 Litigation Matters. Each Guarantor shall notify each Lender in
writing, promptly upon its learning thereof, of any litigation, arbitration or
administrative proceeding which such Guarantor reasonably believes may have a
Material Adverse Effect on the Guarantors or their Affiliates, or the ability

 

19



--------------------------------------------------------------------------------

of the Guarantors to perform the Loan Documents or which in any way involve
Lenders’ security interest in the Collateral or other rights under the Loan
Documents.

Section 5.7 Intentionally Omitted.

Section 5.8 Payment of Obligations. The Guarantors shall pay and perform, as and
when due, all of their obligations, including, without limitation, all of their
obligations to the Lenders.

Section 5.9 Guarantors’ Insurance. At Guarantors’ expense, the Guarantors shall
maintain insurance covering the Collateral in amount, adequacy and scope
satisfactory in all respects to Agent, in its sole discretion, on behalf of all
Lenders. All such policies of insurance shall be with responsible and reputable
insurance companies acceptable to Agent. The Guarantors shall provide Agent, on
behalf of the Lenders, with certificates as to policies of such insurance
covering the Inventory together with evidence that the premium therefor has been
paid and that the Agent and the Lenders, as their interests may appear, have
been named as loss payee and additional insured on such policies. The proceeds
of loss under such policies are hereby assigned to the Agent, on behalf of the
Lenders. If Guarantors fail to maintain such insurance, Agent may arrange for
such insurance, but at Guarantors’ expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims and Agent
may treat any amounts expended by it in regard to obtaining such insurance as
Protective Advances. Upon the occurrence and during the continuance of an Event
of Default, Agent shall have the sole right to file claims under any property
and general liability insurance policies in respect of the Collateral, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies. The risk of loss or damage to the Collateral shall at all times remain
solely with the Guarantors.

Section 5.10 Unencumbered Inventory. The Guarantors shall at all times maintain
the Collateral free and clear of all Liens, security interests and encumbrances
other than Permitted Liens.

Section 5.11 Multiple Guarantors; Guarantors’ Agent. If more than one Person is
named as Guarantor hereunder, all Guaranteed Obligations, representations,
warranties, covenants and indemnities set forth in the Loan Documents to which
such Person is a party shall be joint and several. The Agent and the Lenders
shall have the right to deal with any individual of any Guarantor with regard to
all matters concerning the rights and obligations of the Agent and the Lenders
hereunder and pursuant to applicable law with regard to the transactions
contemplated under the Loan Documents. All actions or inactions of the officers,
shareholders, managers, members and/or agents of any Guarantor with regard to
the transactions contemplated under the Loan Documents shall be deemed with full
authority and

 

20



--------------------------------------------------------------------------------

binding upon all Guarantors hereunder. Each Guarantor hereby appoints DTAC as
its true and lawful attorney-in-fact, with full right and power, for purposes of
exercising all rights of such Person hereunder and under applicable law with
regard to the transactions contemplated under the Loan Documents. The foregoing
is a material inducement to the agreement of the Lenders to enter into the terms
of the Loan Documents and to consummate the transactions contemplated thereby.
This appointment and authorization is for the convenience of the parties and
does not relieve any Guarantor of any of its obligations to the Lenders.

Section 5.12 Duty to Notify Lenders. The Guarantors shall give prompt notice in
accordance with the requirements of this Section 5.12 to Agent, on behalf of the
Lenders, and each Lender as set forth in Section 9.2 below:

(a) upon any Guarantor becoming aware of, and in any event within two
(2) Business Days after, the occurrence of (i) any Pre-Default Event or Event of
Default under any Loan Document or (ii) any breach, event of default or default,
event of termination, acceleration or the occurrence of any event requiring a
mandatory prepayment or mandatory offer to purchase (or similar event) under any
Swap Agreement or any other material agreement of any Borrower, any Guarantor or
any Subsidiary of either Parent Company, including, without limitation, under
those credit facility agreements set forth on Exhibit 5.12(A) hereto or Exhibit
10.15(A) to the Loan Agreement, which shall include a copy of such notice given
from the holder of such Indebtedness (or agent on behalf of one or more
holders);

(b) upon any Guarantor becoming aware of any default related to any Collateral,
any Material Adverse Effect and any event or change in circumstances which
should reasonably be expected to have a Material Adverse Effect;

(c) upon the entry of a judgment or decree against DriveTime, DriveTime Sales,
Car Sales, any Guarantor, DT Warehouse or any of their respective Subsidiaries
in an amount in excess of $500,000.00.

Each notice pursuant to this Section 5.12 shall be accompanied by a statement of
an officer of the Guarantors setting forth details of the occurrence referred to
therein and stating what action the Borrowers, the Guarantors or any Subsidiary
of either Parent Company have taken or propose to take with respect thereto.

Section 5.13 Further Identification of Collateral. The Guarantors will furnish
to the Lenders from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Lenders may reasonably request, all in reasonable detail.

Section 5.14 Certificate of an Officer of the Guarantors. At the time that the
Guarantors deliver financial statements to the Lenders in accordance with
Section 5.3 hereof, the Guarantors shall forward to the Lenders a certificate of
an officer of

 

21



--------------------------------------------------------------------------------

the Guarantors, which demonstrates that the Guarantors are in compliance with
the covenants set forth in Section 5.5 and Section 6.3.

Section 5.15 Warehouse Facilities and other Indebtedness. Promptly and in no
event more than ten (10) days after the effectiveness thereof, the Guarantors
shall deliver to each Lender copies of (a) any documents, agreements or
instruments evidencing a Warehouse Facility or other Indebtedness in an original
principal amount of $1,000,000 or more, (b) any amendment, restatement,
supplement or other modification to any Warehouse Facility or other
Indebtedness, or credit facility evidenced by a credit facility agreement set
forth on Exhibit 5.12(A) or any document, agreement or instrument executed in
connection therewith, including, without limitation, any fee letter, waiver,
consent, amendment, modification and any other document, agreement or instrument
executed in connection with any of the foregoing.

Section 5.16 Formation of Subsidiaries. At the time that any Guarantor forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Effective Date, such Guarantor shall (a) promptly provide notice to
Agent and update Exhibit 4.1(P), (b) within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
cause any such new Subsidiary (other than Excluded Subsidiaries) to provide to
Agent a joinder to this Agreement, together with such other security documents,
as well as appropriate financing statements, all in form and substance
reasonably satisfactory to the Required Lenders (including being sufficient to
grant Lenders a first priority Lien (subject to Permitted Liens) in and to the
Collateral of such newly formed or acquired Subsidiary), (b) within 10 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) provide to Agent all other documentation, including one or more
opinions of counsel reasonably satisfactory to the Lenders, which in their
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above. Any document, agreement, or
instrument executed or issued pursuant to this Section 5.16 shall be a Loan
Document. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor hereunder. For purposes hereof, “Excluded Subsidiaries” means, as to
any Guarantor, (a) Subsidiaries that are special purpose entities/single purpose
entities, and (b) Subsidiaries not engaged in the business of selling motor
vehicles and that as determined by Guarantors in their reasonable discretion
unless notified by Agent in writing to the contrary, are otherwise not material
to such Guarantor’s overall business operations and do not have a substantial
interest in such Guarantor’s cash flow.

Section 5.17 Landlord Waivers. Guarantors shall use their best efforts to obtain
and deliver to Agent, on behalf of the Lenders, executed landlord waivers
covering all required locations to the extent not previously delivered prior to
the Effective Date.

ARTICLE VI– NEGATIVE COVENANTS

 

22



--------------------------------------------------------------------------------

Each Guarantor covenants and agrees that hereafter, without the Required
Lenders’ prior written consent, which may or may not be given in the Required
Lenders’ sole discretion, until all of the Guarantors’ obligations to Lenders
with respect to this Agreement are performed and paid in full:

Section 6.1 Prohibition of Fundamental Changes. No Guarantor shall enter into
any transaction of merger or consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation, winding up or dissolution) or
sell all or substantially all of its assets or allow any Subsidiary to convey,
sell, lease, assign, transfer or otherwise dispose of substantially all of its
assets to any Person; provided, that a Guarantor may (a) merge or consolidate
with (i) any of its respective wholly owned Subsidiaries, or (ii) any other
Person if such Guarantor is the surviving entity, or (iii) any Person included
within the definition of DTCG if, after giving effect thereto, no Pre-Default
Event or Event of Default would exist hereunder; or (b) allow such action with
respect to any Subsidiary so long as such Subsidiary is not a Borrower or a
Guarantor and was not required to be joined as a Borrower under Section 10.21 of
the Loan Agreement or as a Guarantor under Section 5.16 hereof and such
Subsidiary is not a material part of such Guarantor’s overall business
operations; or (c) allow such action with respect to a Guarantor or any
Subsidiary required to be joined as a Guarantor under Section 5.16 hereof if
such Guarantor or Subsidiary has no assets at the time of such action or the
Agent otherwise consents to such action.

Section 6.2 Change in Business. No Guarantor shall make any change in any of its
business objectives, purposes and operations that could reasonably be expected
to result in a Material Adverse Effect.

Section 6.3 Dividends. Neither DTAC nor DriveTime shall declare or pay
dividends, either directly or indirectly, whether in cash or property or in any
obligations of any member or stockholder of DTAC nor DriveTime, except: (a) if
DTAC or DriveTime is a validly electing S corporation under §§1361 and 1362 of
the Code, a quarterly dividend paid by DTAC and/or DriveTime, as applicable, to
its stockholders in an amount not greater than the percentage of its Net Income
(“S-Corp Net Income”) for such quarter equal to the highest combined federal,
state and/or local tax rate (taking into account the deductibility of state and
local taxes) applicable to any stockholder of DTAC and/or DriveTime, as
applicable (provided, however, that the payment by DTAC and/or DriveTime, as
applicable, of a quarterly dividend that exceeds such percentage of its S-Corp
Net Income for such quarter will not constitute a breach of this clause (a) if
the aggregate amount of all Restricted Payments paid by DTAC and/or DriveTime,
as applicable, during such calendar year as of the date of such dividend does
not exceed such percentage of its S-Corp Net Income for such quarter and all
previous quarters during such calendar year) (the “S-Corp Permissible Dividend
Amount”); (b) any S-Corp Permissible Dividend Amount to the extent unpaid but
declared within 135 days after the end of such quarter, or (c) any Restricted
Payment by DTAC or DTAG to its stockholders (other than as permitted under
clauses (a) or (b)

 

23



--------------------------------------------------------------------------------

hereof) in an aggregate amount not in excess of fifty percent (50.0%) of the Net
Income of the DT Entities On A Consolidated Basis during any fiscal quarter.

Section 6.4 Transactions with Affiliates. No Guarantor shall enter into, or be a
party to, any transaction including, without limitation, the purchase, sale, or
exchange of property or the rendering of any service, with any Affiliate, or
stockholder or member of any Guarantor, except, consistent with such Guarantor’s
practice before entering into this Agreement, in the ordinary course of, and
pursuant to the reasonable requirements of, such Guarantor’s business and upon
fair and reasonable terms which are fully disclosed to each Lender and are no
less favorable than such Guarantor would obtain in a comparable arm’s length
transaction with a Person not an Affiliate or stockholder of such Guarantor.

Section 6.5 Adverse Transactions. No Guarantor shall enter into any transaction
that adversely affects the Collateral or any Guarantor’s ability to perform this
Agreement or the Lenders’ rights under the Loan Documents.

Section 6.6 Collateral. Except as otherwise expressly permitted in this
Agreement, no Guarantor shall convey or allow any ownership, security, or other,
interest in the Collateral other than Permitted Liens. Each Guarantor will
defend the Collateral against, and will take such other action as is necessary
to remove, any Lien, security interest or claim on or to the Collateral, other
than the security interests created or permitted under this Agreement, and each
Guarantor will defend the right, title and interest of the Lenders in and to any
of the Collateral against the claims and demands of all persons whomsoever. The
Guarantor may sell Inventory and Motor Vehicles to bona fide retail and auction
customers in the ordinary course of business.

Section 6.7 Restricted Payments. No Guarantor shall make any Restricted Payments
following an Event of Default or, if after giving effect to such Restricted
Payment, an Event of Default would exist, including but not limited to the
payments described in Section 6.3. Notwithstanding anything set forth in this
Section 6.7 to the contrary and so long as no Event of Default for nonpayment
under Section 12.1(a) or Section 12.1(b) of the Loan Agreement exists and is
continuing, DTAC and/or DriveTime may pay, as applicable, to its stockholders
the S-Corp Permissible Dividend Amount.

Section 6.8 Accounting Methods. No Guarantor shall modify or change its fiscal
year or its method of accounting (other than as may be required to conform to
GAAP).

 

24



--------------------------------------------------------------------------------

Section 6.9 Fictitious Names; Title to Collateral. No Guarantor and, other than
Car Sales, no Person included within the definition of DTCG nor any Affiliate of
any Person included within such definition shall use the trade or fictitious
trade name of “DriveTime”.

Section 6.10 No Additional Indebtedness. No Guarantor shall create or permit to
exist any inventory or floorplan Indebtedness for which any Guarantor is
directly liable, or any Indebtedness secured by any Motor Vehicles or Inventory
or the deposits or proceeds related thereto for which any Guarantor is directly
liable, except the following:

(a) The Guaranteed Obligations; and

(b) Any Indebtedness not otherwise permitted under this Section 6.10 and for
which the respective lender or creditor has entered into an intercreditor
agreement with Agent, on behalf of the Lenders, in form and substance
satisfactory to the Agent.

ARTICLE VII- EVENTS OF DEFAULT; REMEDIES

Section 7.1 Default. An event of default (“Event of Default”) under this
Agreement shall exist if there shall be an Event of Default under any of the
Loan Documents. If an Event of Default occurs, the Guaranteed Obligations shall
be due immediately and payable upon demand, other than Guaranteed Obligations
under any Swap Agreements with any Lender or any Lender Affiliate, which shall
be due in accordance with and governed by the provisions of said Swap
Agreements, and, Agent, on behalf of Lenders, may exercise any rights and
remedies as provided in this Agreement and other Loan Documents, or as provided
at law or equity. Guarantors shall pay interest on the Guaranteed Obligations
from such Event of Default at the highest rate of interest charged on any of the
Guaranteed Obligations.

Section 7.2 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies set forth in this Section 7.2. The rights and
remedies shall be cumulative, and not exclusive, except to the extent required
by law. The Agent’s exercise of any right, remedy or attorney-in-fact
appointment shall not relieve the Guarantors of any of their obligations to the
Lenders.

(a) All of the right and remedies of a secured party on default under the UCC or
any other applicable law, including, the right to appoint a receiver.

(b) The right at any time to (i) enter through self-help and without judicial
process, upon the premises of any Guarantor, without any obligation to pay rent
to any Guarantor, or to enter any other place or places where the Collateral
(including Certificates of

 

25



--------------------------------------------------------------------------------

Title) is located and kept, and remove the Collateral or remain on and use the
premises for the purpose of collecting or disposing of the Collateral, and
(ii) require any Guarantor to assemble the Collateral and make it available to
Agent at a place to be designated by the Required Lenders.

(c) The right to sell or otherwise dispose of all or any of the Collateral at
public or private sale, as the Required Lenders in their sole discretion may
deem advisable; and such sales may be adjourned from time to time with or
without notice. The Agent shall have the right to conduct such sales on any
Guarantor’s premises without charge for such time and Collateral as the Agent
may see fit. The Agent, on behalf of the Lenders, is hereby granted a license or
other applicable right to use, without charge, any Guarantor’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks
and advertising matter, or any Property of a similar nature, as it pertains to
the Collateral, in advertising for sale and selling any Collateral and any
Guarantor’s rights under all licenses and all franchise agreements shall inure
to the Agent’s benefit for this purpose. The Agent, on behalf of the Lenders,
shall have the right to sell, lease or otherwise dispose of the Collateral, or
any part thereof, for cash, credit or any combination thereof, and any Lender
may purchase all or any part of the Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of such purchase price, may set
off the amount of such price against the Guarantors’ obligations to such Lender.
The Agent, on behalf of the Lenders, may set a reserve price for any public or
private sale of the Collateral. If any deficiency shall arise from the
disposition of Collateral, the Guarantors shall remain liable to the Lenders
therefore. Each Guarantor agrees that the Inventory and the Motor Vehicles are a
type of collateral customarily sold on a recognized market.

(d) The right at any time and from time to time thereafter, without notice to
the Guarantors, (i) to collect and foreclose, by legal proceedings or otherwise,
the Collateral in the name of the Lenders or Guarantors and (ii) to take
control, in any manner, of any item of payment for or proceeds of the
Collateral. Neither the Agent nor the Lenders are obligated to pursue the
Collateral or any other Person in order to enforce the Guarantors’ obligations
to Lenders.

(e) The right to carry out the actions within the scope of each Guarantor’s
appointment of the Agent as attorney-in-fact.

Section 7.3 Injunctive Relief. Each Guarantor recognizes that if there is an
Event of Default then, depending on the nature of the Event of Default, it may
be that no remedy at law will provide complete or adequate relief to the Agent
on behalf of the Lenders, and the Agent, on behalf of the Lenders, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages. The injunctive relief shall not be a
waiver of Agent’s (on behalf of Lenders) or any Lender’s rights to other relief
and remedies.

 

26



--------------------------------------------------------------------------------

Section 7.4 Notice. Any notice required to be given by the Agent of a sale,
lease, or other disposition of the Collateral, which is given pursuant to
Section 7.2 at least ten (10) days prior to such proposed action, shall
constitute commercially reasonable and fair notice thereof to the Guarantors.
Notice of less duration shall not be presumed to be commercially unreasonable or
unfair.

Section 7.5 Appointment of the Agent as Each Guarantor’s Lawful Attorney.

Upon the occurrence and during the continuation of a Pre-Default Event or an
Event of Default, each Guarantor irrevocably appoints Agent (and all persons
designated by the Agent) as such Guarantor’s true and lawful attorney-in-fact to
act in such Guarantor’s place in such Guarantor’s or the Agent’s name to: (a) if
permitted by applicable law, sell or assign the Collateral upon such terms, for
such amounts and at such time or times as the Required Lenders deem advisable;
(b) take control, in any manner, of any item of Collateral or any payment or
proceeds with respect to the Collateral; (c) prepare, file and sign such
Guarantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Collateral; (d) do all acts and things
necessary, in the Required Lenders’ sole discretion, to exercise the Agent’s
rights granted in or referred to in Section 7.2 of this Agreement; (e) endorse
the name of such Guarantor upon any item of payment or proceeds consisting of or
relating to the Collateral and deposit the same to the account of the Lenders
for application to the Guaranteed Obligations; (f) use the information recorded
on or contained in any data processing equipment and computer hardware and
software relating to the Collateral to which such Guarantor has access; (g) open
such Guarantor’s mail to collect Collateral and direct the post office to
deliver such Guarantor’s mail to an address designated by the Agent; and (h) do
all things necessary to carry out and enforce this Agreement which such
Guarantor has failed to do. Each Guarantor ratifies and approves all acts of the
Agent as the Guarantor’s attorney-in-fact. Agent shall not, when acting as
attorney-in-fact, be liable for any acts or omissions, or for any error of
judgment or mistake of fact or law, except for actions taken in bad faith or
resulting from Agent’s gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until all payment and performance
obligations of the Guarantors to the Lenders have been fully satisfied. Each
Guarantor shall, upon request of the Agent, execute powers of attorney to
separately evidence the foregoing powers granted to the Agent. All costs, fees
and expenses incurred by the Agent, or for which the Agent becomes obligated, in
connection with exercising any of the foregoing powers shall be payable to the
Agent by the Guarantors on demand by the Agent and until paid shall be part of
the Obligations.

ARTICLE VIII– INDEMNITIES AND EXPENSES

Section 8.1 Indemnification. Each Guarantor agrees to indemnify Agent and each
Lender and any other Person acting on behalf of Agent or any Lender from and
against all claims, lawsuits and liabilities (including reasonable attorneys
fees) growing out of or resulting from this Agreement (including enforcement of
this Agreement) or any other Loan Document to which such Guarantor is a party,
except claims, losses or liabilities resulting from the gross negligence or
willful misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of

 

27



--------------------------------------------------------------------------------

competent jurisdiction. This provision shall survive the termination of this
Agreement and the Loan Agreement and the repayment of the Guaranteed
Obligations.

Section 8.2 Fees and Expenses. Guarantors, jointly and severally, shall, upon
demand, pay to Agent and any other Person acting on its behalf all the fees and
expenses which Agent or such Person may incur in connection with (a) the
administration of this Agreement, (b) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (c) the exercise or enforcement of any of the
rights of Agent hereunder, or (d) the failure by any Guarantor to perform or
observe any of the provisions hereof.

ARTICLE IX - GENERAL TERMS AND CONDITIONS

Section 9.1 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine (but with reference to Sections 5-1401 and 5-1402 of the
New York General Obligations Law), and shall constitute a security agreement
within the meaning of the UCC.

Section 9.2 Notices. Any notice or other communication hereunder to any party
hereto shall be by hand delivery, overnight delivery via nationally recognized
overnight delivery service, telegram, or registered or certified United States
mail with return receipt and unless otherwise provided herein shall be deemed to
have been given or made when delivered, telegraphed, or, if sent via United
States mail, when receipt signed by the receiver, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):

 

If to the Guarantors:  

DT Acceptance Corporation

Attn.: General Counsel

4020 E. Indian School Road

Phoenix, AZ 85018

With a copy to:  

Snell & Wilmer L.L.P.

Attn: Brian Burke, Esq.

One Arizona Center

Phoenix, AZ 85004-2202

 

28



--------------------------------------------------------------------------------

If to the Agent:  

Wells Fargo Bank, N.A.

Attn.: Loan Servicing Specialist

1525 W.T. Harris Blvd.

Charlotte, NC 28262

Re: DriveTime Automotive Group, Inc. et al.

If to the Lenders:  

Wells Fargo Bank, N.A.

Commercial Lending Services

Attn: Loan Administration Manager

MAC – D1644-018

1451 Thomas Langston Road

Winterville, NC 28590

Re: DriveTime Automotive Group, Inc. et al.

 

Manheim Automotive Financial Services, Inc.

Attn.: Katherine Decker

400 Northridge Road, Suite 800

Atlanta, GA 30350

Facsimile: 678-645-3720

Email: Kathy.Decker@manheim.com

 

Santander Consumer USA Inc.

Attn.: Eldridge Burns

8585 North Stemmons Freeway, Suite 1100

North Dallas, Texas, 75247

Facsimile: 972-755-8382

Email: eburns@santanderauto.com

With copies to:  

Wells Fargo Dealer Services

100 North Main Street (MAC D4001-08A)

Winston-Salem, NC 27150

Attn.: National Accounts Director

 

                    - and -

 

Marcus, Brody, Ford & Kessler, L.L.C.

5 Becker Farm Road

Roseland, NJ 07068

Attn.: Jane L. Brody, Esq.

 

                    - and -

 

Dow Lohnes PLLC

1200 New Hampshire Avenue, NW

Washington, DC 20036

Attn.: Timothy J. Kelley, Esq.

 

29



--------------------------------------------------------------------------------

Section 9.3 Headings. Section and paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only. The section and
paragraph headings shall not be used in the interpretation of this Agreement.

Section 9.4 Severability. If any one or more of the provisions of this Agreement
are held to be invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of any such provision or provision in
every other respect and of the remaining provisions of this Agreement shall not
be in any way impaired.

Section 9.5 Intentionally Omitted.

Section 9.6 Debtor-Creditor Relationship; Independent Contractor. The
relationship between the Lenders and Agent, on the one hand, and the Borrowers
and Guarantors, on the other hand, is solely that of creditor and debtor. No
Lender has (or shall be deemed to have) any fiduciary relationship or duty to
any Borrower or Guarantor arising out of or in connection with the Loan
Documents or the transactions contemplated thereby. Each Guarantor is an
independent contractor in all matters relating to this Agreement and the
Collateral and there is no agency or joint venture relationship between the
Lenders, on the one hand, and the Borrowers and Guarantors, on the other hand,
by virtue of any Loan Document or any transaction contemplated therein. No
Guarantor has the authority to act on behalf of or bind Lender.

Section 9.7 Approvals. If this Agreement calls for the approval or consent of
the Lenders, such approval or consent may be given or withheld in the discretion
of the Required Lenders unless otherwise specified herein.

Section 9.8 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Guarantors, the Agent and the Lenders, and their
respective successors and assigns; provided, that neither any Guarantor nor any
Lender may assign any of its rights or obligations hereunder without the prior
written consent of the Agent and the Required Lenders, and any such assignment
made without such consent will be void. Notwithstanding anything set forth
herein to the contrary, any Lender may, without the consent of the Agent and the
Required Lenders, assign its rights and obligations under this Agreement solely
to the extent provided for in Section 13.8 of the Loan Agreement.

 

30



--------------------------------------------------------------------------------

Section 9.9 Participation. Any Lender may, solely in accordance with
Section 13.8 of the Loan Agreement, sell to one or more lender or other entities
(“Participants”) participating interests in any Advance, the Notes, its
commitment to make Advances, or any other interest of such Lender under the Loan
Agreement, this Agreement and under the other Loan Documents. Each Guarantor
agrees to cooperate with the Lenders in connection with any such participation
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement and the other Loan Documents in order to give
effect to such participation. Each Guarantor further agrees to furnish to any
Participant identified by the Lenders to the Guarantors copies of all reports
and certificates to be delivered by the Guarantors to the Lenders hereunder, as
and when delivered to the Lenders.

Section 9.10 Amendments. This Agreement may not be modified, altered or amended,
and no provision hereof may be waived, except by an agreement in writing signed
by the Guarantors and, upon approval of the Required Lenders, the Agent, on
behalf of the Lenders. The rights of the Lenders granted in or referred to in
this Agreement shall apply to any modification of or supplement to the Loan
Documents.

Section 9.11 Waiver by Borrower. Except as otherwise provided for in this
Agreement, each Guarantor waives (a) notice and consummation of presentment,
demand, protest, dishonor, intent to accelerate, and acceleration; (b) all
rights to notice and a hearing prior to taking possession or control of, or the
Lenders’ replevy, attachment or levy upon, the Collateral; (c) any bond or
security in a judicial proceeding as a condition to the Lenders exercising any
of the Lenders’ remedies; and (d) the benefit of all valuation, appraisement and
exemption laws. The failure or delay of any Guarantor to strictly enforce the
terms of this Agreement shall not be a waiver of such Guarantor’s right to do
so.

Section 9.12 Waiver by Lenders. Any failure by any Lender or any Person acting
on behalf of any Lender, at any time or times hereafter, to require strict
performance by the Guarantors of any provision of this Agreement or any of the
other Loan Documents shall not waive, affect or diminish any right of any Lender
or such Person thereafter to demand strict performance therewith. Any suspension
or waiver by the Lenders of an Event of Default by the Guarantors under the Loan
Documents shall not suspend, waive or affect any other Event of Default by the
Guarantors under the Loan Documents, whether the same is prior or subsequent
thereto and whether of the same or of a different type. None of the
undertakings, agreements, warranties, covenants and representations of the
Guarantors contained in the Loan Documents and no Event of Default by the
Guarantors under the Loan Documents shall be deemed to have been suspended or
waived by the Lenders or any other Person acting on Lenders’ behalf unless such
suspension or waiver is by an instrument in writing signed by the Required
Lenders or Unanimous Lenders, as applicable, and identifies the matter waived or
suspended. Any consent or approval by the Lenders pursuant to this

 

31



--------------------------------------------------------------------------------

Agreement is not a waiver by the Lenders of, or an admission by the Lenders of
the truth of, any Guarantor’s representations and warranties in this Agreement.

Section 9.13 Waiver by Agent. Any failure by Agent, on behalf of Lender, or any
Person acting on behalf of Agent, at any time or times hereafter, to require
strict performance by the Guarantors of any provision of this Agreement or any
of the other Loan Documents shall not waive, affect or diminish any right of
Agent, on behalf of Lenders, or such Person thereafter to demand strict
performance therewith. Any suspension or waiver by Agent, on behalf of Lenders,
of an Event of Default by the Guarantors under the Loan Documents shall not
suspend, waive or affect any other Event of Default by the Guarantors under the
Loan Documents, whether the same is prior or subsequent thereto and whether of
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Guarantors contained in the
Loan Documents and no Event of Default by the Guarantors under the Loan
Documents shall be deemed to have been suspended or waived by Agent, on behalf
of the Lenders, or any other Person acting on Agent’s behalf unless such
suspension or waiver is by an instrument in writing signed by the Agent or the
Required Lenders or the Unanimous Lenders, as the case may be, and identifies
the matter waived or suspended. Any consent or approval by the Agent, on behalf
of the Lenders, pursuant to this Agreement is not a waiver by the Agent of, or
an admission by the Agent, on behalf of the Lenders, of the truth of, any
Guarantor’s representations and warranties in this Agreement.

Section 9.14 Counterparts; Electronic Execution. This Agreement may be executed
in two or more counterparts, with the same effect as if all parties had signed
the same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.

Section 9.15 Entire Agreement. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

32



--------------------------------------------------------------------------------

Section 9.16 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Guarantors that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Guarantor, which information includes the name and address of
such Guarantor and other information that will allow such Lender to identify
such Guarantor in accordance with the Patriot Act. In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Guarantors and (b) OFAC/PEP
searches and customary individual background checks for the senior management
and key principals of Guarantors, and Guarantors hereby agree to cooperate in
respect of the conduct of such searches and further agree that the reasonable
costs and charges for such searches shall be at the expense of and for the
account of Borrowers.

Section 9.17 Publicity. No Guarantor shall provide a copy of this Agreement to
any Person (other than an Affiliate of any Guarantor) without obtaining the
prior written consent of each Lender; provided, that each Guarantor and their
respective Affiliates shall have the right to provide a copy of this Agreement
(subject to the agreement of the party to whom it is disclosed to keep the copy
of this Agreement and all information contained herein confidential) without
such consent to:

(a) such Guarantor’s or such Guarantor’s Affiliates’ lenders, funding or
financing sources (other than with respect to lenders, funding or financing
sources with respect to a lending facility entered into or proposed to be
entered into for the same purposes as this Agreement);

(b) such Guarantor’s or such Guarantor’s Affiliates’ directors, officers,
trustees, partners, members, managers, employees, agents, advisors,
representatives, attorneys, equity owners, professional consultants, portfolio
management services and rating agencies;

(c) any Person that provides statistical analysis and/or information services to
a Guarantor or any of their respective Affiliates;

(d) any Governmental Authority to which any Guarantor or such Guarantor’s
Affiliates are subject at the request or pursuant to any requirement of such
Governmental Authority; and

(e) any Person (i) to the extent required by any Requirement of Law, (ii) in
response to any subpoena or other legal process or informal investigative
demand, (iii) in connection with any litigation, or (iv) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document.

Section 9.18 Survival. The obligations of the Guarantors under Section 8.1,
Section 8.2 and Section 9.17 hereof shall survive the repayment of the Advances
and the termination of this Agreement. In addition, each representation and
warranty made, or deemed to be made by a request for a borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty,
and the Lenders

 

33



--------------------------------------------------------------------------------

shall not be deemed to have waived, by reason of making any Advance, any
Pre-Default Event that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lenders may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Advance was made.

Section 9.19 LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING AGENT, ON ITS OWN BEHALF AND ON BEHALF OF EACH LENDER,
BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM (A “DISPUTE”) THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO ANY OTHER PARTY FOR, (A) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY DISPUTE ARISING
HEREUNDER, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE.

Section 9.20 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO, INCLUDING AGENT AND EACH LENDER BY ACCEPTANCE
HEREOF, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO EACH PARTY
TO ACCEPT THIS AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL
SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES
BETWEEN THE PARTIES CONTAINED IN ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE
EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED,
EXTENDED OR MODIFIED BY, THIS AGREEMENT.

Section 9.21 Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

34



--------------------------------------------------------------------------------

(b) each Lender has no fiduciary relationship to any Guarantor, and the
relationship between the Guarantor and each Lender is solely that of debtor and
creditor; and

(c) no joint venture exists among or between any Lender and any Guarantor.

Section 9.22 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lenders or Guarantors, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

Section 9.23 Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Agent” shall be a reference to
Agent, for the benefit of each Lender.

Section 9.24 Relation to Other Security Documents. The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.

ARTICLE X– GUARANTOR CONTRACT COLLATERAL

Section 10.1 Guarantor Contract Collateral. As used herein, “Guarantor Contract
Collateral” shall mean each Contract owned by the Guarantors and each of the
following items with respect to such Contract:

(a) the Contract Debtor Documents excluding Certificates of Title until such
time as application has been made to transfer title to the related Contract
Debtor;

(b) the Contract Rights;

(c) any payments from a bank account of, and any electronic funds transfers
from, any Contract Debtor or Contract Rights Payor;

(d) any associated chattel paper, lease, instrument, installment sale contract
or installment loan contract;

(e) all rights of a Guarantor in and to the related Financed Vehicle, including
any repossessed Financed Vehicle except if a Guarantor includes the repossessed
Financed Vehicle as an Eligible Vehicle, and in and to any other collateral
securing such Contract, including any security deposit;

(f) any contract purchase discount;

 

35



--------------------------------------------------------------------------------

(g) any rights of a Guarantor to dealer reserves or rate participation with
respect to such Contract, if any;

(h) any money, payments or proceeds of any insurance policies with respect to
any or all Contracts or any Financed Vehicles with respect to which a Guarantor
is solely or jointly the owner or is insured or is the loss payee or is a
beneficiary, including any insurance proceeds;

(i) all books and records of the Guarantors (including financial statements,
accounting records, customer lists, credit files, computer programs, electronic
data print-outs and other computer materials and records) with respect to such
Contract;

(j) all accessions to, substitutions for and all replacements and products of,
any of the foregoing property; and

(k) all money, instruments and other proceeds of the foregoing.

Each secured creditor and transferee, purchaser and assignee of Guarantor
Contract Collateral will be a third party beneficiary of this provision.

Notwithstanding anything set forth in this Section 10.1 to the contrary, the
Guarantor Contract Collateral shall not include any Collateral or any Motor
Vehicle after such time as such Motor Vehicle has become a Liquidated Vehicle,
unless and until (if at all) such Motor Vehicle subsequently again becomes a
Financed Vehicle under a Contract.

Signature pages to follow.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty
and Security Agreement effective as of the date first written above.

 

WELLS FARGO BANK, N.A., as Agent on behalf of the Lenders By:   /s/ Michael R.
Burkitt   Name:   Michael R. Burkitt   Title:   Senior Vice President DT
ACCEPTANCE CORPORATION By:   /s/ Raymond Fidel   Name:   Raymond Fidel   Title:
  CEO GFC LENDING, LLC By:   /s/ Jon Ehlinger Name:   Jon Ehlinger Title:  
Secretary DT CREDIT COMPANY, LLC By:   /s/ Raymond Fidel Name:   Raymond Fidel
Title:   President DT JET LEASING, LLC By: DT CREDIT COMPANY, LLC,        its
Sole Manager and Sole Member By:   /s/ Raymond Fidel   Name:   Raymond Fidel  
Title:   President

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Article IV Exhibits:   

4.1(A)

   4.1(a) (“Organization, Good Standing    Places of Business; Jurisdiction   
Name and Location”)    of Organization

4.1(F)

   4.1(f) (“No Proceedings”)    Litigation; Other Proceedings

4.1(P)

   4.1(p) (“Subsidiaries”)    Active and Inactive Subsidiaries Article V
Exhibits:   

5.3

   5.3 (“Financial Statements    Compliance Certificate    and Access to
Records”)   

5.12(A)

   5.12(a) (“Duty to Notify Lenders”)    Credit Facility Agreements



--------------------------------------------------------------------------------

EXHIBIT 4.1(A)

PLACES OF BUSINESS; JURISDICTION OF ORGANIZATION

 

1. Jurisdiction and Principal Place of Business and Chief Executive Office

 

Borrower    Jurisdiction   

Principal Place of Business and

Chief Executive Office

DT Acceptance Corporation    Arizona   

4020 East Indian School Road, Phoenix, Arizona 85018

GFC Lending LLC    Arizona   

4020 East Indian School Road, Phoenix, Arizona 85018

DT Credit Company, LLC    Arizona   

4020 East Indian School Road, Phoenix, Arizona 85018

DT Jet Leasing, LLC    Arizona    4020 East Indian School Road, Phoenix, Arizona
85018

 

2. Locations of retail sales of Inventory and Motor Vehicles

 

Location
Name

  

Address

  

City

  

State

  

Zip

Mobile    1017 E. I65 Service Rd S.    Mobile    Alabama    36606 Pelham   
2205A Pelham Pkwy.    Pelham    Alabama    35124 Bell Road    1515 E Bell Rd   
Phoenix    Arizona    85022 Glendale    5104 W Glendale Ave    Glendale   
Arizona    85301 Mesa    333 S Alma School Rd    Mesa    Arizona    85210
Chandler    400 N Arizona Ave    Chandler    Arizona    85225 Camelback    2143
W. Camelback Rd    Phoenix    Arizona    85015 Grant    2301 N Oracle    Tucson
   Arizona    85705 Riverside    8341 Indiana Ave    Riverside    California   
92504 Montclair    10477 Central Ave    Montclair    California    91763
Torrance    18313 Hawthorne Blvd    Torrance    California    90504 Downey   
9262 Firestone Blvd    Downey    California    90241 W. Colfax    11000 W.
Colfax Ave.    Lakewood    Colorado    80215 Havana    625 S. Havana Street   
Aurora    Colorado    80012 Lakeland    1825 W Memorial Blvd    Lakeland   
Florida    33815 Pinellas Park    11700 US Hwy 19 N    Clearwater    Florida   
33764 Bradenton    1709 W Cortez Rd    Bradenton    Florida    34207 Florida Ave
   11704 N Florida Ave    Tampa    Florida    33612 Brandon    8805 E Adamo Dr
   Tampa    Florida    33619 Ocala    2111 S Pine Avenue    Ocala    Florida   
34474 Leesburg    10941 US Hwy 441    Leesburg    Florida    34788 West Colonial
   3350 W. Colonial Drive    Orlando    Florida    32808 Kissimmee    920 W Vine
St    Kissimmee    Florida    34741



--------------------------------------------------------------------------------

Location
Name

  

Address

  

City

  

State

  

Zip

Sanford    2904 S Orlando Dr    Sanford    Florida    32771 OBT    6036 S.
Orange Blossom Trail    Orlando    Florida    32809 Hwy 50    11247 E. Colonial
Drive    Orlando    Florida    32817 Blanding    220 Blanding Blvd.    Orange
Park    Florida    32073 Atlantic    10384 Atlantic Blvd.    Jacksonville   
Florida    32225 Cassat    1831 Cassat Ave.    Jacksonville    Florida    32210
Augusta    3212 Washington Road    Augusta    Georgia    30907 Memorial    5554
Memorial Dr    Stone Mountain    Georgia    30083 Marietta    502 Cobb Parkway
   Marietta    Georgia    30062 College Park    5620 Old National Hwy    College
Park    Georgia    30349 Conyers    1530 Iris Drive    Conyers    Georgia   
30094 Morrow    6800 S. Jonesboro Road    Morrow    Georgia    30260 Shadeland
Ave    1202 N. Shadeland Ave.    Indianapolis    Indiana    46219 Lafayette Road
   3717 Lafayette Road    Indianapolis    Indiana    46222 Jackson    5326 I 55
North    Jackson    Mississippi    39211 Fremont1    3333 E Fremont St    Las
Vegas    Nevada    89104 Decatur    1616 S. Decatur Blvd.    Las Vegas    Nevada
   89102 Central SW    5306 Central Ave SW    Albuquerque    New Mexico    87105
Wyoming    700 Wyoming Blvd NE    Albuquerque    New Mexico    87123 Alameda   
5201 Alameda Blvd., NE    Albuquerque    New Mexico    87113 Independence   
6520 Independence    Charlotte    North Carolina    28212 South Blvd.    7301
South Blvd.    Charlotte    North Carolina    28273 Gastonia    4820 Wilkinson
Blvd.    Gastonia    North Carolina    28056 Tryon    5416 N. Tryon    Charlotte
   North Carolina    28213 Concord    788 Concord Parkway, North    Concord   
North Carolina    28027 Wendover    3612 W. Wendover Ave.    Greensboro    North
Carolina    27407 Peters Creek Pkwy.    1370 Peters Creek Pkwy.    Winston-Salem
   North Carolina    27103 Capital Blvd.    3628 Capital Blvd.    Raleigh   
North Carolina    27604 Fayetteville    5421 Raeford Rd.    Fayetteville   
North Carolina    28304 Fairfield    5910 Dixie Highway    Fairfield    Ohio   
45014 Hwy 240    741 W. I -240 Service Rd    Oklahoma City    Oklahoma    73139
Tulsa    4423 S. Memorial Dr.    Tulsa    Oklahoma    74145 Charleston    2125
Savannah Highway    Charleston    South Carolina    29414 Greystone    178
Greystone Blvd.    Columbia    South Carolina    29210 Laurens Road    2736
Laurens Road    Greenville    South Carolina    29607 Chattanooga    6000
Shallowford Rd.    Chattanooga    Tennessee    37421 Knoxville    8801 Kingston
Pike    Knoxville    Tennessee    37923 Covington Pike    2177 Covington Pike   
Memphis    Tennessee    38128 Gallatin    1540 Gallatin Pike N.    Madison   
Tennessee    37115 Antioch    520 Collins Park Drive    Antioch    Tennessee   
37013 Garland Road    12180 Garland Rd    Dallas    Texas    75218 North 45   
9645 North Freeway    Houston    Texas    77037

 

1 

This dealership is relocating to 3030 E. Sahara, Las Vegas, Nevada on
October 29, 2011 and the current property located at 3333 E Fremont St., Las
Vegas, Nevada will be surrendered to the landlord on October 31, 2011.



--------------------------------------------------------------------------------

Location
Name

  

Address

  

City

  

State

  

Zip

Gulf Freeway    11205 Gulf Freeway    Houston    Texas    77034 Redbird    4200
W Camp Wisdom Road    Dallas    Texas    75237 Hwy 121    400 N. Riverside Drive
   Ft. Worth    Texas    76111 Arlington    821 E. Division    Arlington   
Texas    76011 Alta Mere    3333 Alta Mere Drive    Fort Worth    Texas    76116
Plano    1030 N. Central Expressway    Plano    Texas    75074 Lewisville   
1280 S. Stemmons Fwy    Lewisville    Texas    75067 Irving    100 E. Airport
Fwy    Irving    Texas    75062 Loop 410    2890 Cinema Ridge    San Antonio   
Texas    78238 New Braunfels    188 IH35 South    New Braunfels    Texas   
78130 San Pedro    5703 San Pedro    San Antonio    Texas    78212 Judson   
6728 Randolph Blvd    Live Oak    Texas    78233 I-35    1901 SW Military Dr   
San Antonio    Texas    78221 Stassney    5432 S. IH-35    Austin    Texas   
78745 Temple    3301 General Bruce Drive    Temple    Texas    76504 Round Rock
   2335 S. IH-35    Round Rock    Texas    78664 Mechanicsville    3300
Mechanicsville Turnpike    Henrico    Virginia    23223 Broad Street    4112 W
Broad St    Henrico    Virginia    23230 Petersburg    2535 S Crater Road   
Petersburg    Virginia    23805 Arch Road    9301 Midlothian Turnpike   
Richmond    Virginia    23235 VA Beach Blvd.    6200 E. Virginia Beach Blvd.   
Norfolk    Virginia    23502 Newport News    11292 Jefferson Ave.    Newport
News    Virginia    23601 Chesapeake    1705 S. Military Hwy    Chesapeake   
Virginia    23320

 

4. Inspection Centers/Reconditioning Centers

 

Location
Name

  

Address

  

City

  

State

  

Zip

Phoenix I.C.    4515 E Miami St    Phoenix    Arizona    85034 National I.C.
Managers    4020 E. Indian School Road    Phoenix    Arizona    85018 Montclair
I.C.    10477 Central Ave    Montclair    California    91763 Denver I.C.   
11000 W. Colfax Ave.    Lakewood    Colorado    80215 Clearwater I.C.    5253
126th Ave N    Clearwater    Florida    33760 Orlando I.C.    2451 McCracken
Road    Sanford    Florida    32773 Atlanta I.C.    63 Pierce Road    Winder   
Georgia    30680 Fremont I.C.2    3333 E Fremont St    Las Vegas    Nevada   
89104 Wyoming I.C.    700 Wyoming Blvd NE    Albuquerque    New Mexico    87123
Charlotte I.C.    5707 Transport Drive    Charlotte    North Carolina    28269
Memphis I.C.    2175 Covington Pike    Memphis    Tennessee    38128 Redbird
I.C.    4201 W Camp Wisdom Road    Dallas    Texas    75237

 

2 

This inspection center is relocating to 3030 E. Sahara, Las Vegas, Nevada on
October 29, 2011 and the current property located at 3333 E Fremont St., Las
Vegas, Nevada will be surrendered to the landlord on October 31, 2011.



--------------------------------------------------------------------------------

Location
Name

  

Address

  

City

  

State

  

Zip

Blue Mound I.C.    1123 Cantrell Sansom Rd.    Dallas    Texas    76131 Foster
Road I.C.    1120 N. Foster Road    San Antonio    Texas    78219 Midlothian
I.C.    5300 Midlothian Turnpike    Richmond    Virginia    23225

 

5. Trade or Fictitious Names

 

Borrower    Trade or Fictitious Names

DT Acceptance Corporation

   None

GFC Lending LLC

   Go Financial

DT Credit Company, LLC

   None

DT Jet Leasing, LLC

   None



--------------------------------------------------------------------------------

EXHIBIT 4.1(F)

LITIGATION; OTHER PROCEEDINGS

1. On August 27, 1999, DT Finance Corporation, Car Sales, DTCC and Champion
Financial Services, Inc. were served with a subpoena duces tecum from the State
of Arizona office of the Attorney General Consumer Protection and Advocacy
Section requesting information in connection with an investigation under the
Consumer Fraud Act (A.R.S. §§ 44-1521 et. seq.).

2. On December 7, 2001, the office of the Arizona Attorney General presented
DriveTime with a Civil Investigative Demand seeking certain information about
DriveTime and its business practices.

3. In August 2008, DriveTime received a Civil Investigative Demand (the
“Demand”) from the State of Texas, Office of Attorney General, Consumer
Protection Division, asking for the production of certain materials. The Demand
indicates it is the subject of an investigation of possible violations of the
Texas Deceptive Trade Practices Act, Sections 17.46(a) and (b) in the marketing,
advertising, financing and selling of used cars. DriveTime met with the Texas
Attorney General’s Office to provide them with an overview of DriveTime and
discuss the requested materials. At the meeting, DriveTime agreed on some minor
changes in the requested materials. In addition, the Attorney General’s Office
indicated that: (1) it was not their intent to file an action against DriveTime;
(2) they would review the materials DriveTime provided to them; and (3) if there
were any concerns they would contact us to meet, discuss and resolve the
concerns. Their goal is simply to ensure DriveTime is or will become compliant
with Texas laws. Since that time, DriveTime has responded to two additional
requests for information, the Attorney General’s office inspected an Inspection
Center in San Antonio and spoke with several employees, and DriveTime has not
heard from the Attorney General’s office since early 2010. DriveTime expects to
fully cooperate with the Texas Attorney General’s Office in responding to the
demand and any follow up discussions with them. DriveTime believes it is in
compliance with all applicable Texas laws and regulations.

4. On February 24, 2011, the Nevada Supreme Court denied DriveTime’s appeal
regarding an adverse administrative ruling related to the efficacy of certain
sales tax refunds DriveTime had requested for the 2002 and 2003 tax years. Prior
to this adverse ruling, the Department of Taxation of the State of Nevada had,
in an audit for tax years 1998-2001, allowed such refunds. The Department is now
taking the position that DriveTime does not qualify to claim such refunds under
the State’s statute. DriveTime also files for and receives sales tax refunds in
states other than Nevada related to sales taxes paid on retail installment sales
of the amount related to that portion of the sales price ultimately not
collected from DriveTime customers. To our knowledge, this decision by the State
of Nevada should not affect DriveTime’s position regarding sales tax refunds in
states other than Nevada. On March 14, 2011, DriveTime filed a motion for
reconsideration with the Nevada Supreme Court as DriveTime maintains its belief
that it is entitled to these sales tax refunds. On March 28, 2011, DriveTime
received notice that the Department of Taxation had denied DriveTime’s motion.
In April 2011, the Nevada Supreme Court denied DriveTime’s petition to rehear
its appeal regarding certain sales tax refunds from the 2002 and 2003 tax years.
As a result, in the fourth quarter of 2010, DriveTime



--------------------------------------------------------------------------------

accrued a liability related to this matter. As of March 31, 2011, the amount
accrued is $5.7 million.



--------------------------------------------------------------------------------

EXHIBIT 4.1(P)

ACTIVE AND INACTIVE SUBSIDIARIES

Active Subsidiaries

DT Acceptance Corporation

DT Warehouse, LLC

DT Warehouse II, LLC

DT Warehouse III, LLC

DT Warehouse IV, LLC

DT Credit Company, LLC

DT Jet Leasing, LLC

7300 East Hampton LLC

GFC Lending LLC

DT Receivables Company 8A, LLC

DT Receivables Company 9B, LLC

DT Receivables Company 9-1, LLC

DT Receivables Company 10-1, LLC

DT Receivables Company 11-1, LLC

DT Receivables Company 11-2, LLC

DT Receivables Company 11-3, LLC

GFC Lending LLC

None

DT Credit Company, LLC

DT Jet Leasing, LLC

DT Jet Leasing, LLC

None

Non-active Subsidiaries

None



--------------------------------------------------------------------------------

EXHIBIT 5.3

COMPLIANCE CERTIFICATE

DT ACCEPTANCE CORPORATION

GFC LENDING LLC

DT CREDIT COMPANY, LLC

DT JET LEASING, LLC

 

To: Wells Fargo Bank, N.A.

     Commercial Lending Services

     Attn: Loan Administration Manager

     MAC – D1644-018

     1451 Thomas Langston Road

     Winterville, NC 28590

  Re: DriveTime Automotive Group, Inc. et al.

Manheim Automotive Financial Services, Inc.

Attn: Kathy Decker

400 Northridge Road, Suite 800

Atlanta, Georgia 30350

Santander Consumer USA Inc.

Attn: Eldridge Burns

8585 North Stemmons Freeway, Suite 1100

North Dallas, Texas, 75247

(each a “Lender” and collectively the “Lenders”).

 

Re: Guaranty and Security Agreement dated October 28, 2011 (the “Guaranty”), by
and between DT Acceptance Corporation, GFC Lending LLC, DT Credit Company, LLC
and DT Jet Leasing, LLC (each a “Guarantor” and collectively the “Guarantors”),
Wells Fargo Bank, N.A., as agent for the Lenders.

The undersigned duly authorized officers of the Guarantors certify for purposes
of Section 5.3 of the Guaranty that:

 

  1. the enclosed consolidated financial statements fairly present the financial
condition and results of operations of DTCG in accordance with GAAP,
consistently applied, as at the end of, and for such fiscal period [year].

 

  2. to the best of the undersigned’s knowledge, during such fiscal period
[year] each Guarantor has observed and performed all of its covenants and other
agreements, and satisfied every material condition, contained in the Guaranty
and the other Loan Documents to be observed, performed or satisfied by it.



--------------------------------------------------------------------------------

  3. the undersigned has obtained no knowledge that any Pre-Default Event or
Event of Default has occurred and is continuing [except as set forth in
reasonable detail on the attached Exhibit A hereto, which describes the action
the Guarantors have taken or propose to take with respect thereto].

 

  4. set forth on Schedule 1 attached hereto are detailed calculations as of
                    , 20     for each financial covenant required pursuant to
5.5 of the Guaranty.

Capitalized terms used herein and not specifically herein defined shall have the
meanings ascribed to them in the Guaranty.

IN WITNESS WHEREOF, the undersigned have [has] hereto set their [his] hand the
     day of                     , 20    .

 

DTACCEPTANCE CORPORATION By:     Name:   Title:   GFC LENDING LLC By:     Name:
  Title:   DT CREDIT COMPANY, LLC By:     Name:   Title:   DT JET LEASING, LLC
By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

COVENANT COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT 5.12(A)

CREDIT FACILITY AGREEMENTS

 

1. Santander Term Residual Facility

 

2. DB Warehouse Facility

 

3. RBS Warehouse Facility

 

4. UBS Warehouse Facility

 

5. Senior Secured Notes